     Case 2:20-ap-01655-NB      Doc 8 Filed 01/19/21 Entered 01/19/21 12:19:04                Desc
                                 Main Document Page 1 of 3



1
2                                                                   FILED & ENTERED
3
                                                                           JAN 19 2021
4
5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY sumlin     DEPUTY CLERK
6
7
8                      UNITED STATES BANKRUPTCY COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10                               LOS ANGELES DIVISION

11
      In re:                                           Case No.:        2:20-bk-19262-NB
12
      Khevin P. DeVaughn,                              Adv. Case No.: 2:20-ap-01655-NB
13    Dimitra S. DeVaughn,
14                                                     Chapter:    13

15                                        Debtors ORDER CLOSING ADVERSARY
                                                  PROCEEDING
16
17    CYB, LLC,                                        [No hearing Required]
18                                        Plaintiff,
19    v.
20
      Dimitra S. DeVaughn,
21    Khevin P. DeVaughn,
      Comstock Brewing Company,
22
                                      Defendants.
23
24         This adversary proceeding concerns the dischargeability of debts. The
25   bankruptcy case of Debtors and defendants Dimitra S. DeVaughn and Khevin P.
26   DeVaughn has been dismissed (see 2:20-bk-19262-NB, dkt. 32), so they will not
27   receive any discharge in this bankruptcy case, and dischargeability has always been
28



                                                -1-
     Case 2:20-ap-01655-NB         Doc 8 Filed 01/19/21 Entered 01/19/21 12:19:04          Desc
                                    Main Document Page 2 of 3



1    irrelevant as to Comstock Brewing Company because it does not have a pending
2    bankruptcy case.
3           When a bankruptcy case is dismissed, the Bankruptcy Court should determine
4    whether or not it retains jurisdiction over any pending adversary proceeding. See In re
5    Carraher, 971 F.2d 327, 328 (9th Cir. 1992) (“… where a federal district court dismisses
6    federal claims, the court must consider economy, convenience, fairness and comity in
7    deciding whether to retain jurisdiction over pendent state claims.”) (internal citations
8    omitted); In re Casamont Investors, Ltd., 196 B.R. 517, 522-26 (9th Cir. BAP 1996)
9    (applying Carraher principles more broadly in bankruptcy matters).
10          This Court has considered the foregoing factors, and the other facts and
11   circumstances of this case. Of particular importance, non-dischargeability issues are
12   mooted by dismissal. See, e.g., In re Menk, 241 B.R. 896, 905-06 (9th Cir. BAP 1999)
13   (finding nondischargeability proceeding moot where debtor no longer has a discharge in
14   prospect); see also In re Steed, 614 B.R. 395, 402-03 (Bankr. N.D. Ga. 2020)
15   (“dismissal of an underlying bankruptcy case moots nondischargeability actions”).
16          For the reasons stated herein, and good cause appearing, it is hereby
17   ORDERED that the adversary proceeding is CLOSED.
18                                               ###
19
20
21
22
23
24
          Date: January 19, 2021
25
26
27
28



                                                  -2-
     Case 2:20-ap-01655-NB                Doc 8 Filed 01/19/21 Entered 01/19/21 12:19:04                  Desc
                                           Main Document Page 3 of 3



1                                     CERTIFICATE OF SERVICE
2
3    I, the below-named deputy clerk of the United States Bankruptcy Court, certify that I placed a true and

4    correct copy of the attached document in a sealed envelope for collection and mailing, no later than the

5    next business day that is not a court-observed holiday, in the United States mail, first class, postage

6    prepaid, and addressed as follows:

7
      Plaintiff
8     CYB, LLC
      c/o Lane M. Nussbaum
9     Nussbaum APC
      27489 Agoura Rd., Ste 102
10    Agoura Hills, CA 91301
11    Defendants
      Dimitra S. DeVaughn
12    Khevin P. DeVaugh
      c/o Lawrence R. Fieselman
13    POB 27
      Bellflower, CA 90707
14
      Comstock Brewing Company
15    Attn: Officer or authorized agent
      2232 D. Street, Unit 101
16    La Verne, CA 91750
17
18       Service information continued on attached page

19
20
21    Date:   1/19/2021        Signature:               /s/ Sharon Sumlin

22                             Deputy Clerk [printed name]:      Sharon Sumlin

23
24
25
26
27
28



                                                          -3-
